Fourth Court of Appeals
                                 San Antonio, Texas
                                         July 5, 2018

                                     No. 04-18-00378-CR

                                      Manuel LEOS, Jr.,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CR9616
                    Honorable Maria Teresa (Tessa) Herr, Judge Presiding

                                       ORDER
        Appellant appeals from      the     trial    court’s     “Order Amending Conditions of
Community Supervision.” This court does not have jurisdiction to consider an appeal from an
order altering or modifying community supervision conditions. Davis v. State, 195 S.W.3d 708,
710 (Tex. Crim. App. 2006) (“There is no legislative authority for entertaining a direct appeal
from an order modifying the conditions of community supervision.”); Basaldua v. State, 558
S.W.2d 2, 5 (Tex. Crim. App. 1977); Quaglia v. State, 906 S.W.2d 112, 113 (Tex. App.—San
Antonio 1995, no pet.). It is therefore ORDERED that appellant show cause why this appeal
should not be dismissed for want of jurisdiction by August 6, 2018.


                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of July, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court